.
-
                                                                                                  .-------------··---------~




    AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                      F~LED
                                                                                                              MAY 1 0 2019
                                         UNITED STATES DISTRICT C
                                                SOUTHERN DISTRICT OF CALIFORN                       CLERK tJ S r_:>i~TRlf'T COURT
                                                                                                  SOUTHERN ~11STR!CT OF C. L!FQRt-ilA Ii
                  UNITED STATES OF AMERICA                               JUDGMENT IN            A         -                  or::~:_\""".
                                                                         (For Revocation of Probation or Supervised Release)
                                    v.                                   (For Offenses Committed On or After November 1, 1987)


                    RENE GUTIERREZ-MACIAS                                   Case Number:        l 8CR2062-DMS

                                                                         Nora Hirozawa FD
                                                                         Defendant's Attorney
    REGISTRATION NO.                 65663298
    o-
    THE DEFENDANT:
    IZI   admitted guilt to violation of allegation(s) No.      1 and 2 (Judicial Notice taken)

    D     was found guilty in violation of allegation(s) No.                                              after denial of guilty.
                                                               ~-----------~

    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                  Nature of Violation
                  1, 2                 Committed a federal, state or local offense




        Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                         HON.      ana     . Sabraw
                                                                         UNITED STATES DISTRICT JUDGE
-.
     AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                RENE GUTIERREZ-MACIAS                                                    Judgment - Page 2 of2
     CASE NUMBER:              18CR2062-DMS

                                                        IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
      EIGHT (8) MONTHS as follows: FIVE (5) MONTHS concurrent to 18CR5422-AJB and THREE (3) MONTHS
      consecutive to 18CR5422-AJB.




      D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D     The court makes the following recommendations to the Bureau of Prisons:




      D     The defendant is remanded to the custody of the United States Marshal.

      D     The defendant shall surrender to the United States Marshal for this district:
            D     at                             A.M.              on
            D     as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      D
            Prisons:
            D     on or before
            D     as notified by the United States Marshal.
            D     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

      I have executed this judgment as follows:

            Defendant delivered on


      at   ~~~~~~~~~~~~
                                               , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL



                                                                                                           18CR2062-DMS
